Citation Nr: 1538155	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  07-30 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the reduction of disability rating from 100 percent to 60 percent for service-connected prostate cancer was proper.

2.  Entitlement to an increased disability rating for bilateral hearing loss rated at 40 percent.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for Meniere's disease.

6.  Entitlement to an initial disability rating in excess of 10 percent for fecal incontinence as a residual of treatment for service-connected prostate cancer.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006, July 2010, March 2012, and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2015, the Veteran testified at a hearing at the RO before the undersigned sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The issues involving service connection for a skin disorder; service connection for Meniere's disease; and entitlement to an initial disability rating in excess of 10 percent for fecal incontinence as a residual of treatment for service-connected prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the issue of whether the reduction of disability rating from 100 percent to 60 percent for service-connected prostate cancer was proper.

2.  In March 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the issue of entitlement to an increased disability rating for bilateral hearing loss rated at 40 percent.

3.  The RO denied service connection for a skin disorder in a May 2006 rating decision; the Veteran was notified of this decision that same month, but did not appeal the decision nor submit any pertinent evidence within the appeal period. 

4.  Evidence received since the May 2006 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim for service connection for a skin disorder, and raises the reasonable possibility of substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of whether the reduction of disability rating from 100 percent to 60 percent for service-connected prostate cancer was proper have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal on the issue of entitlement to an increased disability rating for bilateral hearing loss rated at 40 percent have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  Evidence received since the May 2006 rating decision that denied service connection for a skin disorder is new and material, and the claim for service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Dismissed Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

The Veteran perfected appeals for a number of issues including:  whether the reduction of disability rating from 100 percent to 60 percent for service-connected prostate cancer was proper, and entitlement to an increased disability rating for bilateral hearing loss rated at 40 percent.

In August 2014, he submitted a written statement which indicated he desired to withdraw the appeal with respect to the issue involving the rating reduction for his prostate cancer.  At the March 2015 hearing the Veteran indicated that he only desired to withdraw the appeal with respect to entitlement to an increased disability rating for bilateral hearing loss; he also submitted a written statement of withdrawal on this issue at the same time.  

Thus, there remain no allegations of error of fact or law with regard to these two issues for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal of the issues involving the rating reduction for prostate cancer and increased rating for bilateral hearing loss is warranted.



II.  Reopening Claim for a Skin Disorder

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the RO denied service connection for a skin disorder in a May 2006 rating decision; the Veteran did not appeal the RO decision and did not submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At the time of the May 2006 rating decision there was an April 2004 private dermatology report which vaguely reported that the Veteran experienced a transient rash which indicated that the Veteran was allergic to thimerosal.  The evidence obtained since the May 2006 rating decision includes VA treatment records indicating treatment for a more persistent rash with prescribed oral and topical medication.  

The Board concludes that the evidence received since the May 2006 rating decision is new because it was not before the RO when it denied service connection at that time.  This evidence is also material because bears directly and substantially upon the specific matters under consideration, and raises a reasonable possibility of substantiating the claims for service connection with the assistance of VA.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim for service connection for a skin disorder is reopened.


ORDER

The appeal for the issue of whether the reduction of disability rating from 100 percent to 60 percent for service-connected prostate cancer was proper is dismissed.  

The appeal for the issue of entitlement to an increased disability rating for bilateral hearing loss rated at 40 percent is dismissed.

New and material evidence having been received; the previously denied claim of entitlement to service connection for a skin disorder is reopened.  



REMAND

Again, the Veteran withdrew his appeal with respect to the issue of whether the reduction of disability rating from 100 percent to 60 percent for service-connected prostate cancer was proper.  At the March 2015 hearing he presented testimony primarily with respect to symptoms of fecal incontinence he was experiencing as residuals of treatment for his service connection prostate cancer.  A September 2014 rating decision had recently granted service connection for fecal incontinence as a residual of treatment for service-connected prostate cancer; a November 2014 rating decision assigned a 10 percent disability rating.  The Veteran's March 2015 hearing testimony serves as a timely notice of disagreement with the disability rating assigned in the November 2014 RO rating decision.  No statement of the case was issued as to this issue.  The appellate process has commenced and the Veteran must be provided a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran is service-connected for hearing loss at a 40 percent disability rating and for tinnitus at a 10 percent disability rating.  He claims entitlement to service connection for Meniere's disease.  There are diagnoses of this disability of record.  The Veteran has submitted medical opinions from a private physician, linking the Veteran's current Meniere's disease to hearing loss inducing acoustic trauma during service.  The medical history referenced by the physician is that the Veteran reported that he did not have any hearing impairment on entry into service.  This is inaccurate; the Veteran's entrance examination audiogram test results are of record and clearly show that he entered active duty with a pre-existing hearing loss.  There is an April 2006 VA medical opinion which indicates that the Veteran's Meniere's disease was unrelated to service.  However, this medical opinion did not address whether the service-connected hearing loss and tinnitus aggravate the Veteran's claimed Meniere's disease.  Another examination and medical opinion are required.  

A Compensation and Pension examination to obtain a nexus opinion related to the Veteran's claimed skin disorder also appears necessary.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the case (SOC) and notification of the Veteran's appellate rights on the issue of entitlement to an initial disability rating in excess of 10 percent for fecal incontinence as a residual of treatment for service-connected prostate cancer.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2014).  If the Veteran perfects the appeal as to this issue, it must be returned to the Board for appellate review.  

2.  The Veteran should be accorded a current VA examination for Meniere's disease.  The examiner should indicate if such a diagnosis is warranted and whether any degree of the Veteran's current Meniere's disease is related to his military service or is aggravated by his service-connected hearing loss and tinnitus.  The medical professional must review the complete evidence of record, to include electronic records, and indicate that the evidence of record was reviewed.  After a review of the evidence of record, and with consideration of the Veteran's pre-existing hearing loss on entry into service as well as the noise exposure experienced by the Veteran during service the medical professional must provide an opinion as to whether any degree of the Veteran's current Meniere's disease is due to the noise exposure during service or whether the service-connected hearing loss and/or tinnitus have caused or aggravated the Veteran's Meniere's disease.  

A complete rationale for the opinion must be provided.  If the provider cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran should be accorded a VA examination for skin disorders.  The examiner should indicate the diagnosis of any skin disorder found to be present.   The examiner must review the complete evidence of record, to include electronic records, and indicate that the evidence of record was reviewed.  After a review of the evidence of record, the examiner should indicate an opinion as to whether any current skin disorder is related to or caused by the Veteran's military service including any exposure to Agent Orange during service in Vietnam and any possible exposure to thimerosal as a preservative in vaccinations given to the Veteran during service over four decades ago.  

A complete rationale for the opinion must be provided.  If the provider cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report. See 38 C.F.R. § 3.655.  The notification letter advising the Veteran of the time, date, and location of the examination must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record. If the notification letter is returned as undeliverable, this must also be included in the claims folder.
 
5.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claims may be granted.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


